1 F.3d 45
303 U.S.App.D.C. 86, 85 Ed. Law Rep. 27
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DELTA JUNIOR COLLEGE, INC., d/b/a Delta Junior College, etal., Appellantsv.Richard W. RILEY, Secretary, United States Department of Education.
No. 91-5402.
United States Court of Appeals, District of Columbia Circuit.
July 7, 1993.

Before MIKVA, Chief Judge, and SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary reversal and remand, the response thereto, and the reply, it is


2
ORDERED that the district court's order filed October 1, 1991 be vacated to the extent that the district court granted summary judgment for the Secretary of Education on appellants' claims concerning access to guarantee agencies' loan servicing data and that the case be remanded for reconsideration in light of Atlanta College of Medical and Dental Careers, Inc. v. Riley, 987 F.2d 821 (D.C.Cir.1993).  The district court may consider whether appellants were required to exhaust their administrative remedies before filing suit.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.